In an action to recover damages for alleged defamation, plaintiff appeals from an order of the Supreme Court, Queens County, dated August 4, 1971, which granted defendant’s motion for a protective order under CPLR 3103 (suhd. [a]) vacating plaintiff’s notice to take the depositions of certain nonparty witnesses. Order reversed, with $10 costs and disbursements, and motion denied. Special circumstances within the meaning of CPLR 3101 (suhd. [a], par. [4]) have been sufficiently revealed to entitle plaintiff to examine both Venikoff and Griffin as material witnesses and to subpoena the record book of the hospital. These witnesses are subordinates of defendant and, since it is alleged that they participated in altering entries in the record book, the circumstances are sufficient to indicate that each of them is likely to be a reluctant and unwilling, if not a hostile witness. Munder, Acting P. J., Martuseello, Shapiro, Brennan and Benjamin, JJ., concur.